Citation Nr: 0609572	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-07 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1989 to April 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2004, the veteran was granted 
a total disability rating due to individual unemployability 
(TDIU), effective December 2003.  

In April 2005, to support her claim, the veteran testified at 
a hearing at the RO chaired by the undersigned.  A transcript 
of the proceeding is of record.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her appeal. 

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected chronic lumbosacral strain is manifested by more 
than moderate limitation of motion with pain, and normal 
motor and neurological examinations; there is no 
intervertebral disc syndrome attributable to the veteran's 
service-connected disability; there was no additional 
limitation of motion due to fatigue, weakness, lack of 
endurance, and incoordination; and there have been no 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

CONCLUSION OF LAW

The schedular criteria for a rating higher than 20 percent 
for chronic lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5013-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); effective 
prior to September 26, 2003; 38 C.F.R. §§ 3.102, 3.159, 
4.71a, Diagnostic Codes 5235-43 (2005), effective September 
26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2005).  

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in March 2003, as 
well as the January 2004 statement of the case (SOC), 
adequately informed the veteran of the information and 
evidence needed to substantiate her claim for an increased 
rating, complied with VA's notification requirements and set 
forth the laws and regulations applicable to her claim.  In 
sum, the veteran was notified and aware of the evidence 
needed to substantiate her claim, and the avenues through 
which she might obtain such evidence, and of the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  VCAA 
notice was provided to the veteran prior to the June 2003 RO 
decision that is the subject of this appeal.  Additionally, 
the veteran has been presented subsequent opportunities to 
present any evidence in her possession or that she could 
obtain that would substantiate her claims.  Thus, the Board 
finds that the veteran received VCAA notice at the required 
time in this case.  See e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2005).  
The record reflects that the RO obtained the veteran's 
service medical records, VA records, and private medical 
records identified by the appellant.  The veteran has been 
provided a private medical examination and private treatment 
records were obtained, and she submitted additional medical 
evidence in support of her claim during her April 2005 Board 
hearing.  As such, the record is sufficient for a decision.

II. Factual Background

The veteran's service medical records reveal that she 
sustained a sacro-iliac strain while lifting an object in 
August 1990.  In November 1990, she was diagnosed mechanical 
low back pain.  In February 1999, continued low back pain was 
noted.  

A VA neurological examination was conducted in October 1999.  
The veteran, who was 37 years old, complained of low back 
pain with flare ups once every six months and denied 
numbness.  The range of motion of the lumbar spine was 75 
degrees flexion, 25 degrees lateral bending bilaterally, and 
20 degrees rotation bilaterally.  Deep tendon reflexes of the 
lower extremities were all 2+.  There was positive pain on 
palpation of right L5/S1.  The diagnosis was chronic 
lumbosacral strain, pain causing mild functional impairment.  

A May 2000 rating decision granted service connection for 
chronic lumbosacral strain, and assigned a 20 percent rating 
under Diagnostic Code 5295-5292, effective from separation 
from service, April 1999.

The veteran underwent private magnetic resonance imaging 
(MRI) of the lumbar spine in July 2000.  The diagnosis was 
mild circumferential disc bulge at L4-L5.

An October 2002 written statement from M.B.A., M.D., 
indicates that the veteran developed spasms in the low back 
at work in October 2002.  The diagnosis was lumbar strain.  
The veteran was treated by a private chiropractor from 
November 2002 to January 2003.  The veteran underwent a 
private MRI of the lumbar spine in January 2003.  The 
diagnosis was minimal disc and facet degenerative changes.  
In a letter dated in January 2003, L.S.M., M.D., stated that 
the veteran was injured in October 2002 and complained of 
severe back pain.  Dr. L.S.M. said that the findings of the 
2000 and 2003 MRI's demonstrated that the veteran sustained a 
new work-related injury to the lumbar spine.  The diagnoses 
included recurrent and persistent back injury with known mild 
circumferential disc bulge at L4-L5 and probable recurrent or 
newly developed discogenic pain at L4-5 or the L5-S1 region.  
The diagnosis was moderate strain/sprain of the lumbar spine.  
The veteran received heat pads and electric stimulation to 
the low back in February and March 2003.  

In March 2003, the RO received the veteran's current request 
for an increased rating for her service-connected back 
disability.  

In March 2003, VA afforded the veteran a private medical 
examination performed by D.P., M.D.  According to the 
examination report, the veteran had a history of back injury 
in 1990 in service, and re-injured her back in June 2000 and 
October 2002.  The veteran complained of constant, burning 
pain in the low back, hips, buttocks and sometime lower 
thighs.  On examination, her gait and posture were normal.  
The examiner noted that the lumbar spine did not show any 
radiation of pain on movement, muscle spasm or tenderness.  
There were no signs of radiculopathy in either leg.  The 
lower extremities had normal sensory and motor function.  
Deep tendon reflexes of the lower extremities were all 2+.  
The range of motion of the lumbar spine was 90 degrees 
flexion, 30 degrees extension, 10 degrees right lateral 
bending, 20 degrees left lateral bending, 10 degrees right 
rotation, and 20 degrees left rotation.  Pain was the 
principal reason for limitation of motion.  There were no 
apparent additional limitations due to fatigue, weakness, 
lack of endurance, and incoordination.  There was no 
ankylosis of the lumbar spine.  An X-ray study of the lumbar 
spine revealed mild diffuse spondylosis.  The diagnosis was 
mild diffuse lumbar spondylosis.  

A letter from S.A.A., M.D., dated in April 2003 is of record.  
He stated that he veteran complained of low back pain 
radiating into the bilateral buttocks and upper legs, and 
that these symptoms first began in October 2002.  The 
physician stated that the veteran appeared to have two level 
discogenic pain syndrome arising from L3-L4, and L4-L5.  
Treatment included receipt of two epidural injections in 
2003.  

A letter from D.D.H., M.D., dated in May 2003 is of record.  
The private physician stated that the veteran stated that she 
was injured in October 2002, and that she sustained two 
previous low back injuries, one in the service in 1990.  The 
veteran stated that these two previous injuries resolved 
without residual discomfort.  The diagnosis was discogenic 
discomfort caused by a work-related injury in October 2002.  

In January 2004, Dr. D.P. reexamined the veteran.  
Neurological examination revealed that the lower extremities 
had normal sensory and motor function.  Deep tendon reflexes 
of the lower extremities were all 2+.

A private physical therapy evaluation was conducted in August 
2004.  The range of motion of the lumbar spine was 60 degrees 
flexion, 25 degrees extension, and 25 degrees lateral bending 
bilaterally.  The physical therapist noted that the veteran 
exhibited possible performance-limiting factors such a 
positive Waddell's test (a test for nonorganic pain behaviors 
and symptom magnification).

A letter from L.H.A., M.D., dated in February 2005 is of 
record.  The veteran complained of severe and constant low 
back pain with radiation to the thighs, and numbness.  The 
range of motion of the lumbar spine was 20 degrees flexion, 5 
degrees extension, 10 degrees right lateral bending, and 5 
degrees left lateral bending.  The physician stated that the 
veteran sustained a low back injury in 1989, which did not 
result impairment, and had low back pain in service.  He also 
noted that the veteran sustained another work-related low 
back injury in 2000 which did not result impairment or 
sequelae.  The physician stated that a work-related low back 
injury in October 2002 caused significant, permanent 
sequelae.  The diagnosis was disc derangement of the lumbar 
spine with nerve root impairment.  

During her April 2005 Board hearing, and in her written 
statements in support of her claim, the veteran said that her 
service-connected back disability caused extreme pain for 
which she took prescribed pain medication. No physician 
prescribed bed rest for the back disability but she rested it 
as needed.   She described re-injuring her back in 2000 and 
2002. 

III.  Governing Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

When, as here, the veteran is appealing for a higher ratings 
for a disability that was service connected several years 
ago, her current level of functional impairment is the 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293 (2004), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, DCs 5235 to 5243 (2005)).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated June 2003.  The January 2004 SOC 
evaluated the veteran's claim using both the old and new 
regulations effective from September 26, 2003. The veteran 
was afforded an opportunity to comment on the RO's action. 
Accordingly, there is no prejudice to the veteran in our 
proceeding to a decision, under Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran's service-connected cervical disability is 
evaluated as 20 percent disabling under Diagnostic Code 5295-
5292.  The hyphenated diagnostic code in this case indicates 
that lumbosacral strain under DC 5295 is the service-
connected disorder, and limitation of back motion the 
impairment under DC 5292, a residual condition.  38 C.F.R. 
§ 4.27 (2005). 

The veteran contends that her service-connected chronic low 
back strain should be rated more than 20 percent disabling, 
as the symptoms and manifestations of the disability have 
increased in severity.  The veteran's condition is rated 
under Diagnostic Codes 5295-5292 under the "old" rating 
criteria.  

Under the "old" criteria, a 40 percent evaluation was 
assigned for lumbosacral strain when it is manifested by 
severe symptomatology that includes listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of motion on forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation was assigned when lumbosacral strain is manifested 
by muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), effective 
prior to September 26, 2003

The diagnostic code specifically concerning limitation of 
lumbar spine motion prior to September 26, 2003, was 
Diagnostic Code 5292.  Under this code, a maximum 40 percent 
rating was warranted for severe limitation motion of the 
lumbar spine.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) warranted a 20 percent 
evaluation if it was moderate with recurring attacks.  A 40 
percent evaluation was authorized for intervertebral disc 
syndrome if it was severe with recurrent attacks and 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), effective 
prior to September 23, 2002.

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) 
(codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5237).  The new regulations provide the following rating 
criteria: a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The new version, which is now redesignated to Diagnostic Code 
5243, evaluates IVDS (preoperatively or postoperatively) on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months  warrant a 60 percent rating.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months  
warrant a 40 percent rating.  Incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months warrant a 20 percent rating.  

For purposes of evaluations under Diagnostic Code 5243, 
"[c]hronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  38 C.F.R. § 
4.71a, Diagnostic Code 5293, NOTE 1.  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1.  Similarly, neurologic 
disabilities are rated separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  

IV.  Legal Analysis

As a preliminary matter, the Board notes that the veteran 
sustained several intercurrent post-service work-related low 
back injuries, namely in 2000 and in 2002.  In rating the 
service-connected disability, the veteran's symptoms may be 
considered to the extent they cannot measurably be 
distinguished from any other nonservice-connected disorder 
that may be manifested.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also Waddell v. Brown, 5 Vet. App. 454, 
456-57 (1993) (if it is medically determined that the 
impairment attributable to nonservice-connected and service-
connected conditions cannot be distinguished, the benefit-of-
the-doubt doctrine requires that all such impairment be 
attributed to the service-connected disability).

However, in this particular case, two of the veteran's 
private treating physicians have provided an opinion 
regarding this issue.  As set forth above, Drs. L.H.A and 
D.D.H. have both opined that the veteran's severe low back 
symptomatology is the result of an October 2002 work-related 
injury to the lumbar spine.  These physicians also stated 
that previous inservice injuries and post-service work-
related injuries prior to 2002 resulted in no impairment or 
sequelae.  Thus, most of the veteran's pain and other 
symptoms, such as the severe limitation of motion of the 
lumbar spine as noted by Dr. L.H.A., are likely attributable 
the October 2002 post-service work-related injury.  Symptoms 
attributable to nonservice-connected disabilities generally 
may not be considered in evaluating the service-connected 
disability under consideration.  See 38 C.F.R. § 4.14 (2005); 
Mittleider v. West, 11 Vet. App. at 183.

A review of the record reveals that there is no objective 
medical evidence of severe limitation of motion, or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion, to support a higher evaluation under the old 
criteria.  38 C.F.R. Part 4, Diagnostic Code 5295 (2002).

Similarly, considering the veteran's lumbar spine disability 
under the criteria that became effective September 26, 2003, 
she also does not meet the criteria for a rating higher than 
20 percent since the evidence does not show either favorable 
or unfavorable ankylosis of the spine or limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (codified 
as amended at 38 C.F.R. § 4.71a, Diagnostic Code 5237).  

The Board notes, as well, the veteran is not currently 
service-connected for intervertebral disc syndrome, nor does 
the objective medical evidence show that she has an 
intervertebral disc condition attributable to or otherwise 
part and parcel of her service-connected lumbosacral strain.  
As such, it is not necessary for the Board to consider the 
present claim under current Diagnostic Code 5243 or the 
previous Diagnostic Code 5293.  The various records of the 
veteran's treatment discussed above repeatedly show that she 
did not have any neurological impairment whatsoever, as 
motor, sensory, and deep tendon reflexes testing of the lower 
extremities were all normal.  So, even assuming without 
deciding that the veteran has an IVDS attributable to the 
service-connected disability, her symptoms do not provide for 
a rating in excess of 20 percent, and there is no evidence of 
record that bed rest has been prescribed by a physician.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Here, there is no medical evidence showing the 
veteran has ever been prescribed bed rest by a physician, nor 
does the veteran allege this is so.  The fact that she may 
voluntarily chose to take to bed because of back pain does 
not meet the definition of an incapacitating episode.  So a 
higher rating would not be warranted under the Diagnostic 
Codes pertaining to IVDS.

The limitation of motion of the veteran's lumbosacral spine 
noted on VA examinations also does not provide a basis for a 
higher rating under either the old or new criteria.  Most 
times, she has had no more than moderate limitation of 
motion, in any direction tested (forward flexion, backward 
extension, or rotation and lateral flexion to the right and 
left sides).  The only report which provided the range of 
motion in all six directions is the March 2003 fee basis 
examination report, and provided a combined range of motion 
of 180 degrees.  

Consideration has also been given to the provisions of §§ 
4.40, 4.45, and 4.59.  See DeLuca v. Brown, supra.

The medical evidence in this case shows that the service-
connected lumbosacral strain is manifested primarily by 
complaints of pain and stiffness, and limited motion that 
produce some functional impairment in the veteran's ability 
to move her back.

The medical evidence shows that the veteran is able to 
forward flex, backward extend, or lateral flex or rotate to a 
limited extent with pain in her lumbosacral spine.

The oral and written statements of the veteran in the claims 
folder are to the effect that she suffers from constant and 
severe pain in her back and flare- ups that affect her 
ability to perform her daily activities.

The Board has carefully considered the veteran's statements 
to the effect that she has functional impairment from 
stiffness in her back and flare-ups that interfere with her 
ability to move her back, or to complete her daily tasks.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  Here, the evidence shows limitation of the 
range of motion of the lumbosacral spine, as noted by 
examiners.  However, there is no evidence of any 
incapacitating episodes requiring bed rest nor is the record 
reflective of deficits of motor strength, muscle atrophy, or 
the like to warrant an increased evaluation.

While the examination reports have shown complaints of pain, 
these complaints, alone, are insufficient to support a rating 
higher than 20 percent under §§ 4.40, 4.45 and 4.59.  This is 
because the objective examination findings did not 
substantiate additional range-of-motion losses in the 
lumbosacral spine, due to pain attributable to the service- 
connected disability, on use or during flare-ups, or due to 
weakened movement, premature fatigability, or incoordination.  
In fact, no additional limitations due to fatigue, weakness, 
lack of endurance, incoordination were found by the examiner 
who conducted the private medical examination for VA in March 
2003.  The Board concludes that the preponderance of the 
evidence is against a finding of "additional functional loss" 
due to limitation of motion in the lumbar spine caused by 
pain complaints.  Accordingly, the Board finds that a rating 
higher than 20 percent for the veteran's chronic low back 
strain is not warranted.

For these reasons, the preponderance of the evidence is 
against the claims for higher ratings, so the benefit-of-the- 
doubt rule does not apply and the appeal must be denied.  38 
C.F.R. § 4.3; see also  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).

As to 38 C.F.R. § 3.321(b)(1) (2005), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate her 
service-connected back disability.  While she clearly is 
impaired due to a host of other service-connected 
disabilities (e.g., dysthymic disorder, a left shoulder 
disorder, migraine headaches, and a right groin disability), 
there is no indication that her back disability, in and of 
itself, is productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Here the Board notes that, as mentioned above, 
in April 2004, the RO awarded the veteran a TDIU.  Thus, the 
Board will not consider referral for consideration of an 
extra-schedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A rating in excess of 20 percent for chronic lumbosacral 
strain is denied.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


